              IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERCIA           :           CRIMINAL ACTION
                                   :
          v.                       :
                                   :
CHAKA FATTAH, JR.                  :           NO. 14-409

                                 ORDER

         AND NOW, this     2nd   day of June, 2021, for the

reasons set forth in the foregoing Memorandum, it is hereby

ORDERED that the motion of Chaka Fattah, Jr. for early

termination of supervised release pursuant to 18 U.S.C. §

3583(e)(1) is DENIED.



                                          BY THE COURT:


                                          /s/ Harvey Bartle III
                                          ________________________
                                                              J.
